 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JOHN CARLO FREE,

10                                   Petitioner,          Case No. C19-1551-TSZ-MAT

11            v.
                                                          ORDER RE: PENDING MOTIONS
12    JAMES KEY,

13                                   Respondent.

14

15          Petitioner proceeds pro se and in forma pauperis in this 28 U.S.C. § 2254 habeas matter.

16   He filed several motions for the Court’s consideration. (Dkts. 14, 15, 17.) The Court, considering

17   the motions, any response, and the remainder of the record, hereby ORDERS as follows:

18          (1)     Petitioner’s Motion for Extension of Time to File a Reply to Respondent’s Answer

19   (Dkt. 14) is GRANTED. The Court finds petitioner’s request for additional time reasonable. As

20   requested, petitioner’s filing deadline is herein extended to April 13, 2020. Respondent’s Answer

21   is RENOTED for consideration on April 17, 2020 and respondent may file and serve a reply no

22   later than the revised noting date.

23          (2)      Petitioner’s Motion to Supplement the Relevant State Record (Dkt. 15) is

     ORDER
     PAGE- 1
 1   DENIED. Respondent complied with the Rules Governing Section 2254 cases in submitting the

 2   record and the Court is not persuaded, at least at this juncture, additional materials are necessary

 3   for the Court’s consideration of the habeas petition. Further, and as suggested by respondent,

 4   should the Court’s review of the briefing and records submitted in relation to the petition reveal

 5   the need for additional records, the Court will order respondent to supplement the record

 6   accordingly. See Rule 5(c) of the Rules Governing 2254 Cases.

 7          (3)     Petitioner also seeks the appointment of counsel. There is no right to have counsel

 8   appointed in cases brought under 28 U.S.C. § 2254 unless an evidentiary hearing is required. See

 9   Terravona v. Kincheloe, 852 F.2d 424, 429 (9th Cir. 1988); Brown v. Vasquez, 952 F.2d 1164,

10   1168 (9th Cir. 1992); and Rule 8(c) of the Rules Governing Section 2254 Cases in the United

11   States District Courts. The Court may exercise its discretion to appoint counsel for a financially

12   eligible individual where the “interests of justice so require.” 18 U.S.C. § 3006A. Here, petitioner

13   fails to demonstrate the interests of justice are best served by appointment of counsel at the present

14   time. Accordingly, petitioner’s motion for appointment of counsel (Dkt. 17) is DENIED.

15          (4)     The Clerk shall send copies of this Order to the parties and to the Honorable

16   Thomas S. Zilly.

17          DATED this 5th day of February, 2020.

18

19                                                         A
                                                           Mary Alice Theiler
20                                                         United States Magistrate Judge

21

22

23

     ORDER
     PAGE- 2
